DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0130537 to Gu et al. (Gu).
In reference to claim 1, Gu teaches a refrigerator (10, FIG. 1-7) comprising a cabinet (12 and 13, FIG. 1-7) defining a freezing compartment therein (13, FIG. 1-7); an ice maker (100, FIG. 1-7) mounted in the freezing compartment, the ice maker being configured to make spherical ice and release the made spherical ice (120, FIG. 1-7) in a downward direction; an ice bin (101 within 16, FIG. 1-7) disposed below the ice maker and configured to receive the ice released from the ice maker (FIG. 6), the ice bin being configured to be withdrawn from and retracted into the freezing compartment along a front and rear direction (FIG. 1), respectively; 
	In reference to claim 2, Gu teaches the system as explained in the rejection of claim 1, and Gu additionally teaches wherein at least a portion of a lower portion of the ice maker (100, FIG. 1-7) is configured to be positioned within the ice bin (16, FIG. 1-7).
In reference to claim 3, Gu teaches the system as explained in the rejection of claim 2, and Gu additionally teaches wherein the ice maker (100, FIG. 1-7) is mounted at a top face of the freezing compartment (13, FIG. 1-7).
In reference to claim 4, Gu teaches the system as explained in the rejection of claim 2, and Gu additionally teaches wherein a top face of the freezing compartment (13, FIG. 1-7) defines a recessed space that is recessed upward, and wherein at least a portion of an upper portion of the ice maker (100, FIG. 1-7) is accommodated in the recessed space (FIG. 1-7).
In reference to claim 5, Gu teaches the system as explained in the rejection of claim 2, and Gu additionally teaches wherein a rear face of the ice bin (16, FIG. 1-7) defines a bin opening, the bin opening being configured to allow the ice maker (100, FIG. 1-7) to pass through based on the ice bin being moved in and out of the freezing compartment (13, FIG. 1-7) along the front and rear direction.
In reference to claim 6, Gu teaches the system as explained in the rejection of claim 5, and Gu additionally teaches wherein the cover plate (200, FIG. 1-7) is configured to shield the bin opening based on the ice bin (16, FIG. 1-7) being retracted into the freezing compartment (13, FIG. 1-7).
In reference to claim 12, Gu teaches the system as explained in the rejection of claim 1, and Gu additionally teaches wherein the ice maker (100, FIG. 1-7) includes an upper casing 
In reference to claim 13, Gu teaches the system as explained in the rejection of claim 1, and Gu additionally teaches wherein a cold-air hole (17, FIG. 1-7) is defined at a rear face of the ice maker above the cover plate such that cold-air flows into the ice maker (100, FIG. 1-7) through the cold-air hole in a front direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of WO 2010/066538 to Benz et al. (Benz).
	In reference to claims 7-10, Gu teaches the system as explained in the rejection of claim 5 and 1, but does not teach wherein the bin opening is recessed downward from a top of the ice bin, and wherein the bin opening extends vertically downward to a vertical level that is higher than a bottom of the bin by at least a diameter of the spherical ice (per claim 7), wherein the ice maker includes an ice-full state detection lever that pivots to detect an ice-full state of the ice bin, and wherein width and height of the bin opening are greater than a pivot radius of the ice-full state detection lever (per claim 8), wherein the ice maker includes an upper casing that defines an outer shape of the ice maker, and wherein the cover plate is mounted on a rear face of the upper casing (per claim 9) and wherein the upper casing has a plate seat protruding therefrom, wherein an upper portion and a lower portion of the upper casing are stepped by the plate seat, and wherein a plate bent portion is provided at a top of the cover plate such that the cover plate is seated on the plate seat (per claim 10).  Benz teaches an ice maker comprising the above claimed features (FIG. 2 and 3; page 8, line 32 through page 10, line 19) in order to simplify the removal of the ice (par 0005).

In reference to claim 11, Gu and Benz teach the system as explained in the rejection of claim 10, and Gu teaches wherein a pair of bosses (hook-shaped hanging parts; par 0051, last sentence) protrude from a rear face of the upper casing, and wherein a pair of boss-receiving portions for respectively receiving the pair of bosses therein are provided on the cover plate at locations corresponding to the pair of bosses, wherein a screw is fastened to each of the pair of boss-receiving portions (par 0051).  
In reference to claim 14, Gu teaches the system as explained in the rejection of claim 13, but does not teach wherein a ventilation hole is defined in the cover plate, the ventilation hole penetrating the cover plate such that the cold-air flows into the ice bin.  Benz teaches an ice maker (FIG. 1-4) wherein a ventilation hole (22, FIG. 2) is defined in the cover plate, the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu, to add a ventilation hole defined in the cover plate, the ventilation hole penetrating the cover plate such that the cold-air flows into the ice bin, as taught by Benz, in order to allow for ease of movement and the retrieval of the ice maker.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of JP H11-94417 to Hitachi (Hitachi).
In reference to claim 15, Gu teaches the system as explained in the rejection of claim 1, but does not teach wherein a plate rib protrudes along a perimeter of the cover plate to reinforce the cover plate.  Hitachi teaches an ice maker (FIG. 1-5) a plate rib (projecting legs; description) protrudes along a perimeter of the cover plate (box 4, FIG. 3-4) in order to reinforce the cover plate (description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu, to add a plate rib protrudes along a perimeter of the cover plate to reinforce the cover plate, as taught by Hitachi, in order to reinforce the cover plate.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of U.S. Patent 9,310,116 to Culley et al. (Culley).
In reference to claim 16, Gu teaches the system as explained in the rejection of claim 1, but does not teach wherein the freezing compartment includes a freezing compartment drawer configured to be withdrawn from and retracted into the freezing compartment along the front and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gu, to have the freezing compartment include a freezing compartment drawer configured to be withdrawn from and retracted into the freezing compartment along the front and rear direction, and wherein the ice bin is seated in the drawer to be withdrawn and retracted together with the freezing compartment drawer, wherein a bin opening is defined at a rear face of the ice bin such that the ice maker passes through the bin opening based on the ice bin being withdrawn or retracted, and wherein a drawer opening is defined at a rear face of the freezing compartment drawer at a position corresponding to the bin opening, wherein a bin opening guide extends rearwardly along a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2009/0178428 to Cho et al. teaches an ice making unit and refrigerator having the same.
U.S. Patent Application Publication 2005/0151050 to Godfrey teaches an ice cube tray.
U.S. Patent Application Publication 2004/0206250 to Kondou et al. teaches a device and method for manufacturing molded ice block.
U.S. Patent Application Publication 2008/0156022 to LeClear et al. teaches a refrigerated drawer having an icemaker.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/30/2021